DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevisan et al., (Pub. No.: US 2020/0229182 A1), in view of (3GPP TSG-RAN WG1 Meeting #97, Reno, Nevada, US, May 13th-17th, 2019, Tdoc R1-1906091, Agenda item: 7.2.6.1, Source: Ericsson, Title: PDCCH Enhancements for NR URLLC, now onwards Document Ericsson).

Regarding Claim 1,	 Khoshnevisan discloses a method comprising: 
receiving, by a wireless device, configuration parameters indicating: (Khoshnevisan, Fig. 1, [0032] UEs 120 (e.g. 120a, 120b, 120c)) 
a plurality of hybrid automatic repeat request (HARQ) processes of a cell; (Khoshnevisan, [0075] The TRP and UE implement a plurality of hybrid automatic repeat request HARQ processes)
 a subset of the plurality of HARQ processes; and (Khoshnevisan, [0075] The TRP and UE implement a plurality of hybrid automatic repeat request HARQ processes) 
a HARQ process identifier offset; (Khoshnevisan, Abstract, HARQ process identifier)
receiving a downlink control information (DCI) comprising a first HARQ process identifier and a resource assignment, wherein the first HARQ process identifier indicates a HARQ process in the subset of the plurality of HARQ processes; (Khoshnevisan, Abstract, first HARQ process identifier, [0075] plurality of HARQ processes)
determining a second HARQ process identifier based on the first HARQ process identifier and the HARQ process identifier offset, wherein the second HARQ process (Khoshnevisan, Abstract, first HARQ process identifier, second HARQ process identifier, [0075]-[0076] The HARQ process identifiers are associated with the plurality of HARQ processes, Figs. 7A-7E [0089]-[0106] are the diagrams illustrating of HARQ process identifier determination, Fig. 8, [0107]-[0124] This illustrates process performed by a UE (HARQ Process Identifier Determination))
 transmitting, based on the resource assignment, a transport block of a HARQ buffer associated with the second HARQ process.  (Khoshnevisan, [0075] An HARQ process stores, in a buffer memory, [0079] UE assigns HARQ process identifiers, Abstract, second HARQ process)
Khoshnevisan is not explicit on DCI/PDCCH Enhancements for NR URLLC developments.
However, Document Ericsson discloses latest developments on DCI/PDCCH Enhancements for NR URLLC developments.  (Document Ericsson, Whole Document, Emphasis on section 2, 2.1, 2.1.2, 2.1.2 and 2.2)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Khoshnevisan before the effective filing date of the claimed invention with that of Document Ericsson so that latest developments on DCI/ PDCCH Enhancements for NR URLLC developments be included in the method.  The motivation to combine the teachings of Document Ericsson would have potential reduction of field sizes and new fields to include in the DCI.  Due to the ultra-high reliability requirement of URLLC, it would be beneficial to be able to have a small DCI size for robust PDCCH performance. (Document Ericsson, Introduction, 2.1) 

Regarding Claim 2,	 The combination of Khoshnevisan, and Document Ericsson disclose the method of claim 1, wherein the configuration parameters indicate a parameter of a size of a DCI field, indicating the first HARQ process identifier (Khoshnevisan, Abstract, first HARQ process identifier)
, of a DCI format, wherein the DCI is based on the DCI format.  (Document Ericsson, section 2.1 DCI formats for URLLC page 1-2, section 2.1.2 DCI formats for URLLC page 6-7: 1. DCI size 3. DCI field, section 2.1.2 DCI size alignment page 7)

Regarding Claim 3,	 The combination of Khoshnevisan, and Document Ericsson disclose the method of claim 2, further comprising determining the subset of the plurality of HARQ processes based on the size of the DCI field, wherein the subset of the plurality of HARQ processes comprise HARQ processes with a HARQ identifier value from zero to (2size of the DCI field _1).  (Khoshnevisan, [0075] The TRP and UE implement a plurality of hybrid automatic repeat request HARQ processes, Document Ericsson, section 2.1 DCI formats for URLLC page 1-2, section 2.1.2 DCI formats for URLLC page 6-7: 1. DCI size 3. DCI field, section 2.1.2 DCI size alignment page 7)

Regarding Claim 4,	 The combination of Khoshnevisan, and Document Ericsson disclose the method of claim 1, wherein:
(Khoshnevisan, [0075] The TRP and UE implement a plurality of hybrid automatic repeat request HARQ processes)
the plurality of HARQ processes comprise the one or more HARQ processes.  (Khoshnevisan, [0075] The TRP and UE implement a plurality of hybrid automatic repeat request HARQ processes)

Regarding Claim 5,	 The combination of Khoshnevisan, and Document Ericsson disclose the method of claim 4, further comprising determining the subset of the plurality of HARQ processes based on the one or more HARQ processes. (Khoshnevisan, [0075] The TRP and UE implement a plurality of hybrid automatic repeat request HARQ processes)
 
Regarding Claim 6,	 The combination of Khoshnevisan, and Document Ericsson disclose the method of claim 5, wherein the subset of the plurality of HARQ processes consist of the one or more HARQ processes. (Khoshnevisan, [0075] The TRP and UE implement a plurality of hybrid automatic repeat request HARQ processes)
 
Regarding Claim 7,	 The combination of Khoshnevisan, and Document Ericsson disclose the method of claim 6, wherein the first HARQ process identifier maps to an M-th HARQ process of the one or more HARQ processes, wherein the one or more HARQ processes are sorted based on a HARQ process identifier, associated with a HARQ process of the one or more HARQ processes, from a lowest to a highest.  (Khoshnevisan, [0075] The TRP and UE implement a plurality of hybrid automatic repeat request HARQ processes, [0076] The HARQ process identifiers are associated with the plurality of HARQ processes)
  
Regarding Claim 8,	 The combination of Khoshnevisan, and Document Ericsson disclose the method of claim 1, wherein the DCI is based on a first DCI format different from: (Document Ericsson, section 2.1 DCI formats for URLLC page 1-2, section 2.1.2 DCI formats for URLLC page 6-7: 1. DCI size 3. DCI field, section 2.1.2 DCI size alignment page 7)
a DCI format 0_0; and (Document Ericsson, section 2.1, page 1, DCI format 0_0)
a DCI format 1_0.  (Document Ericsson, section 2.1, page 1, DCI format 1_0)

Regarding Claim 9,	 The combination of Khoshnevisan, and Document Ericsson disclose the method of claim 8, wherein the DCI is based on the first DCI format different from: (Document Ericsson, section 2.1 DCI formats for URLLC page 1-2, section 2.1.2 DCI formats for URLLC page 6-7: 1. DCI size 3. DCI field, section 2.1.2 DCI size alignment page 7)
a DCI format 0_1; and (Document Ericsson, section 2.1, page 1, DCI format 0_1)
a DCI format 1_1.  (Document Ericsson, section 2.1, page 1, DCI format 1_1)

Regarding Claim 10,	 The combination of Khoshnevisan, and Document Ericsson disclose the method of claim 8, further comprising receiving a second DCI based on the DCI format 0_0 comprising: (Document Ericsson, section 2.1, page 1, DCI format 0_0)
a third HARQ process identifier; and (Khoshnevisan, [0076] The HARQ process identifiers are assigned with the plurality of HARQ processes, (i.e. third HARQ processor identifier)
a second resource assignment; and (Khoshnevisan, [0105] second resource assignment (i.e. assignment of second HARQ process identifier)
wherein the third HARQ process identifier indicates a third HARQ process of the plurality of HARQ processes. (Khoshnevisan, [0076] The HARQ process identifiers are assigned with the plurality of HARQ processes, (i.e. third HARQ processor identifier)

Regarding Claim 11,	 Khoshnevisan disclose a wireless device comprising: (Khoshnevisan, Fig. 1, [0032] UEs 120 (e.g. 120a, 120b, 120c), Fig. 2, [0040]-[0042]) 
one or more processors; and (Khoshnevisan, Fig. 2, Receive Processor 258, Controller/Processor 280, Transmit Processor 264)
memory storing instructions that, when executed by the one or more processors, cause the wireless device to: (Khoshnevisan, Fig. 1, [0032] UEs 120 (e.g. 120a, 120b, 120c), Fig. 2, [0040]-[0042] Memory 282, Receive Processor 258, Controller/Processor 280, Transmit Processor 264) 
(Khoshnevisan, Fig. 2, [0040]-[0042] Receive Processor 258)
a plurality of hybrid automatic repeat request (HARQ) processes of a cell; (Khoshnevisan, [0075] plurality of hybrid automatic repeat request (HARQ) processes)
a subset of the plurality of HARQ processes; and (Khoshnevisan, [0075] plurality of hybrid automatic repeat request (HARQ) processes)
a HARQ process identifier offset; (Khoshnevisan, Abstract, HARQ process identifier)
receive a downlink control information (DCI) comprising a first HARQ process identifier and a resource assignment, wherein the first HARQ process identifier indicates a HARQ process in the subset of the plurality of HARQ processes; (Khoshnevisan, Abstract, first HARQ process identifier, [0075] plurality of HARQ processes)
determine a second HARQ process identifier based on the first HARQ process identifier and the HARQ process identifier offset, wherein the second HARQ process identifier indicates a second HARQ process of the plurality of HARQ processes; and (Khoshnevisan, Abstract, first HARQ process identifier, second HARQ process identifier, [0075]-[0076] The HARQ process identifiers are associated with the plurality of HARQ processes, Figs. 7A-7E [0089]-[0106] are the diagrams illustrating of HARQ process identifier determination, Fig. 8, [0107]-[0124] This illustrates process performed by a UE (HARQ Process Identifier Determination))
 transmit, based on the resource assignment, a transport block of a HARQ buffer associated with the second HARQ process.  (Khoshnevisan, [0075] An HARQ process stores, in a buffer memory, [0079] UE assigns HARQ process identifiers, Abstract, second HARQ process)
Khoshnevisan is not explicit on DCI/PDCCH Enhancements for NR URLLC developments.
However, Document Ericsson discloses latest developments on DCI/PDCCH Enhancements for NR URLLC developments.  (Document Ericsson, Whole Document, Emphasis on section 2, 2.1, 2.1.2, 2.1.2 and 2.2)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Khoshnevisan before the effective filing date of the claimed invention with that of Document Ericsson so that latest developments on DCI/ PDCCH Enhancements for NR URLLC developments be included in the method.  The motivation to combine the teachings of Document Ericsson would have potential reduction of field sizes and new fields to include in the DCI. Due to the ultra-high reliability requirement of URLLC, it would be beneficial to be able to have a small DCI size for robust PDCCH performance. (Document Ericsson, Introduction, 2.1) 

Regarding Claim 12,	 The combination of Khoshnevisan, and Document Ericsson disclose the wireless device of claim 11 (Khoshnevisan, Fig. 1, [0032] UEs 120 (e.g. 120a, 120b, 120c), Fig. 2, [0040]-[0042]), wherein the configuration parameters indicate a parameter of a size of a DCI field, indicating the first HARQ process identifier (Khoshnevisan, Abstract first HARQ process identifier), of a DCI format, wherein the DCI is based on the DCI format. (Document Ericsson, section 2.1 DCI formats for URLLC page 1-2, section 2.1.2 DCI formats for URLLC page 6-7: 1. DCI size 3. DCI field, section 2.1.2 DCI size alignment page 7)
 
Regarding Claim 13,	 The combination of Khoshnevisan, and Document Ericsson disclose the wireless device of claim 12 (Khoshnevisan, Fig. 1, [0032] UEs 120 (e.g. 120a, 120b, 120c), Fig. 2, [0040]-[0042]), wherein the instructions, when executed by the one or more processors, further cause the wireless device to determine the subset of the plurality of HARQ processes based on the size of the DCI field, wherein the subset of the plurality of HARQ processes comprise HARQ processes with a HARQ identifier value from zero to (2size of the DCI field _1).  (Khoshnevisan, Abstract, first HARQ process identifier, second HARQ process identifier, [0075]-[0076] The HARQ process identifiers are associated with the plurality of HARQ processes)

Regarding Claim 14,	 The combination of Khoshnevisan, and Document Ericsson disclose the wireless device of claim 11(Khoshnevisan, Fig. 1, [0032] UEs 120 (e.g. 120a, 120b, 120c), Fig. 2, [0040]-[0042]), wherein: the configuration parameters comprise one or more HARQ processes: and the plurality of HARQ processes comprise the one or more HARQ processes.  (Khoshnevisan, [0075] The TRP and UE implement a plurality of hybrid automatic repeat request HARQ processes, [0076] The HARQ process identifiers are associated with the plurality of HARQ processes)

Regarding Claim 15,	 The combination of Khoshnevisan, and Document Ericsson disclose the wireless device of claim 14 (Khoshnevisan, Fig. 1, [0032] UEs 120 (e.g. 120a, 120b, 120c), Fig. 2, [0040]-[0042]), wherein the instructions, when executed by the one or more processors, further cause the wireless device to determine the subset of the plurality of HARQ processes based on the one or more HARQ processes. (Khoshnevisan, [0075] The TRP and UE implement a plurality of hybrid automatic repeat request HARQ processes, [0076] The HARQ process identifiers are associated with the plurality of HARQ processes)

 Regarding Claim 16,	 The combination of Khoshnevisan, and Document Ericsson disclose the wireless device of claim 15 (Khoshnevisan, Fig. 1, [0032] UEs 120 (e.g. 120a, 120b, 120c), Fig. 2, [0040]-[0042]), wherein the subset of the plurality of HARQ processes consist of the one or more HARQ processes.  (Khoshnevisan, [0075] The TRP and UE implement a plurality of hybrid automatic repeat request HARQ processes, [0076] The HARQ process identifiers are associated with the plurality of HARQ processes)
  
Regarding Claim 17,	 The combination of Khoshnevisan, and Document Ericsson disclose the wireless device of claim 16 (Khoshnevisan, Fig. 1, [0032] UEs 120 (e.g. 120a, 120b, 120c), Fig. 2, [0040]-[0042]), wherein the first HARQ process identifier maps to an M-th HARQ process of the one or more HARQ processes, wherein the one or more HARQ processes are sorted based on a HARQ process identifier, associated with a HARQ process of the one or more HARQ processes, from a lowest to a highest. (Khoshnevisan, [0075] The TRP and UE implement a plurality of hybrid automatic repeat request HARQ processes, [0076] The HARQ process identifiers are associated with the plurality of HARQ processes)
 
Regarding Claim 18,	 The combination of Khoshnevisan, and Document Ericsson disclose the wireless device of claim 11 (Khoshnevisan, Fig. 1, [0032] UEs 120 (e.g. 120a, 120b, 120c), Fig. 2, [0040]-[0042]), wherein the DCI is based on a first DCI format different from: (Document Ericsson, section 2.1 DCI formats for URLLC page 1-2, section 2.1.2 DCI formats for URLLC page 6-7: 1. DCI size 3. DCI field, section 2.1.2 DCI size alignment page 7)
a DCI format 0_0; and (Document Ericsson, section 2.1, page 1 DCI format 0_0)
a DCI format 1_0. (Document Ericsson, section 2.1, page 1 DCI format 1_0)
 
Regarding Claim 19,	 The combination of Khoshnevisan, and Document Ericsson disclose the wireless device of claim 18 (Khoshnevisan, Fig. 1, [0032] UEs 120 (e.g. 120a, 120b, 120c), Fig. 2, [0040]-[0042]), wherein the DCI is based on the first DCI format different from: (Document Ericsson, section 2.1 DCI formats for URLLC page 1-2, section 2.1.2 DCI formats for URLLC page 6-7: 1. DCI size 3. DCI field, section 2.1.2 DCI size alignment page 7)
a DCI format 0_1; and (Document Ericsson, section 2.1, page 1, 0_1
a DCI format 1_1. (Document Ericsson, section 2.1, page 1, 1_1)
 
Regarding Claim 20,	 Khoshnevisan discloses a system comprising: 
a base station, comprising: (Khoshnevisan, Fig. 1, [0026]-[0027] BSs 110 (shown as BS 110a, BS 110b, BS 110c), Fig.2, [0037]-[0039])
one or more first processors; and (Khoshnevisan, Fig. 2, [0037]-[0039] transmit processor 220, TX MIMO processor 230, receive processor 238)
first memory storing first instructions that, when executed by the one or more first processors, cause the base station to: (Khoshnevisan, Fig. 2, [0037]-[0039] transmit processor 220, Tx MIMO processor 230, memory 242, Fig. 1, [0026]-[0027] BSs 110 (shown as BS 110a, BS 110b, BS 110c)
transmit configuration parameters indicating: (Khoshnevisan, Fig. 2, [0037]-[0039] transmit processor 220, Tx MIMO processor 230)
a plurality of hybrid automatic repeat request (HARQ) processes of a cell; (Khoshnevisan, [0075] plurality of hybrid automatic repeat request HARQ processes)
a subset of the plurality of HARQ processes; and (Khoshnevisan, [0075] plurality of hybrid automatic repeat request HARQ processes)
a HARQ process identifier offset; and (Khoshnevisan, Abstract, HARQ process identifier)
transmit a downlink control information (DCI) comprising a first HARQ process identifier and a resource assignment, wherein the first HARQ process identifier indicates a HARQ process in the subset of the plurality of HARQ processes; and (Khoshnevisan, Abstract, first HARQ processor identifier, [0075]-[0076] plurality of HARQ processes)
(Khoshnevisan, Fig. 1, [0032] UEs 120 (e.g. 120a, 120b, 120c), Fig. 2, [0040]-[0042]) 
one or more second processors; and (Khoshnevisan, Fig. 2, Receive Processor 258, Controller/Processor 280, Transmit Processor 264)
second memory storing second instructions that, when executed by the one or more second processors, cause the wireless device to: (Khoshnevisan, Fig. 1, [0032] UEs 120 (e.g. 120a, 120b, 120c), Fig. 2, [0040]-[0042] Memory 282, Receive Processor 258, Controller/Processor 280, Transmit Processor 264) 
 receive the configuration parameters; (Khoshnevisan, Fig. 2, [0040]-[0042] Receive Processor 258)
 receive the DCI; (Khoshnevisan, Fig. 2, [0040]-[0042] Receive Processor 258)
determine a second HARQ process identifier based on the first HARQ process identifier and the HARQ process identifier offset, wherein the second HARQ process identifier indicates a second HARQ process of the plurality of HARQ processes; and (Khoshnevisan, Abstract, first HARQ process identifier, second HARQ process identifier, [0075]-[0076] The HARQ process identifiers are associated with the plurality of HARQ processes, Figs. 7A-7E [0089]-[0106] are the diagrams illustrating of HARQ process identifier determination, Fig. 8, [0107]-[0124] This illustrates process performed by a UE (HARQ Process Identifier Determination))
 transmit, based on the resource assignment, a transport block of a HARQ buffer associated with the second HARQ process.  (Khoshnevisan, [0075] A HARQ process stores, in a buffer memory)

However, Document Ericsson discloses latest developments on DCI/PDCCH Enhancements for NR URLLC developments.  (Document Ericsson, Whole Document, Emphasis on section 2, 2.1, 2.1.2, 2.1.2 and 2.2)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Khoshnevisan before the effective filing date of the claimed invention with that of Document Ericsson so that latest developments on DCI/ PDCCH Enhancements for NR URLLC developments be included in the method.  The motivation to combine the teachings of Document Ericsson would have potential reduction of field sizes and new fields to include in the DCI. Due to the ultra-high reliability requirement of URLLC, it would be beneficial to be able to have a small DCI size for robust PDCCH performance. (Document Ericsson, Introduction, 2.1) 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463